Citation Nr: 1709397	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2014, the Board reopened the issue of whether new and material evidence had been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) and denied entitlement to service connection for PTSD.  The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder with agoraphobia and social phobia; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) were remanded for further development and for due process reasons. 

The Veteran appealed the Board's denial of his PTSD claim to the U.S. Court of Appeals for Veterans Claims (Court). In February 2015, the Court entered an Order granting a Joint Motion for Remand (JMR), and vacated the Board's May 2014 decision only with regard to the denial for the claim for entitlement to service connection for PTSD. The Court consequently remanded this claim to the Board for further proceedings consistent with the JMR.  Thereafter, in June 2015, the Board remanded the PTSD claim for further development.

A July 2016 rating decision granted service connection for PTSD with major depressive disorder with an evaluation rating of 100 percent effective July 2009.  The Board considered this a full grant of the benefit sought with respect to the PTSD claim, and it will not be further discussed herein.  Likewise, the Board considers the July 2016 rating decision to be a full grant as to the claim for acquired psychiatric disability other than PTSD.  This is so because the RO expressly included depression, the only other Axis I disability diagnosed during the 2015 VA mental health examination, in its characterization of the service-connected psychiatric disability, and because the Veteran's symptoms of panic attacks, inability to be around people and feeling like he is going to die in enclosed areas (previously assessed as panic disorder with agoraphobia and social phobia) were specifically included in the list of symptoms attributed to PTSD warranting a 100 percent rating.  Further, in light of the fact that the July 2016 rating decision granted a 100 percent schedular rating for the Veteran's service-connected PTSD with major depressive disorder from the date of claim, the TDIU issue was rendered moot and will not be addressed further in this decision.  

In October 2016, the Veteran submitted a notice of disagreement with the effective date of the award of service connection for PTSD and requested an earlier effective date sometime in 2001.  The RO acknowledged the Veterans disagreement  with the VA decision and the Veteran's election to go through the Decision Review Officer (DRO) process to handle his appeal.  As the RO is promulgating a Statement of the Case (SOC) on that issue, it will not be addressed further by the Board.  


FINDING OF FACT

The Veteran has at worst Level II hearing loss for the left ear and Level III hearing loss for the right ear. There is no indication of an exceptional pattern of hearing impairment or suggestion the regular schedular rating criteria do not contemplate his level of functional impairment.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) have been met. By correspondence dated in November 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment) and of the evidence that VA would attempt to obtain. The Veteran was also provided notice as to how VA assigns disability ratings and effective dates. The claims on appeal were most recently readjudicated in the December 2015 supplemental statement of the case. 

The Veteran's pertinent post-service treatment records have been secured. As instructed in the May 2014 remand, the RO arranged for a VA examination to be conducted in July 2014. The Board received the results in August 2014. In regard to the VA examination, a VA audiologist should dictate objective test results and fully describe the functional effects caused by a hearing disability. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). In Martinak, an examiner's notation that the hearing loss affected the Veteran's ability to sleep was found to be adequate. Martinak v. Nicholson, at 454-6. In the instant case, the August 2014 VA examiner noted that the Veteran's functional effects consisted of difficulty understanding speech in noise and groups. This was at least as thorough a report as was found adequate in Martinak. Further, the Court in Martinak held that an inadequacy in the examiner's report of functional impairment would not be prejudicial unless entitlement to an extraschedular rating was raised. See Id., at 455-6. As will be discussed in greater detail below, the manifestations of the Veteran's hearing loss are contemplated by the rating schedule and do not required referral for extraschedular consideration.

The Veteran has not identified any evidence that remains outstanding regarding his hearing loss, and VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Principles for Rating Disabilities

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Schedular Rating for Bilateral Hearing Loss

Ratings for hearing loss range from 0 percent, i.e., noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric Level I for essentially normal acuity to numeric Level XI for profound deafness. 38 C.F.R. § 4.85. For a compensable rating, for example, there would have to be evidence that the Veteran's auditory acuity level in one ear was Level III while the other ear was Level IV (or other combinations, such as Levels II and V; Levels IV and IV; and I and X). 

Disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A review of the record confirms the Veteran underwent a VA examination in January 2011. Audiometric testing revealed the following pure tone thresholds, in decibels:



HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
25
45
75
LEFT
30
30
25
50
80

The Veteran's puretone threshold averages were 43.75 decibels in the right ear and 46.25 decibels in the left ear. Speech recognition scores per Maryland CNC were 84 percent in the right ear and 80 percent in the left ear. These VA audiometric findings reflect Level II auditory acuity in the right ear and Level III auditory acuity in the left ear. 38 C.F.R. § 4.85, Table VI. These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100. 

In March 2012, the Veteran, through his representative, asserted that his hearing loss had progressively worsened since his January 2011 evaluation. In the July 2014 audiology examination results (see Virtual VA documents), the Veteran stated that he had difficulty understanding speech in noise and groups. The audiometry revealed the puretone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
25
60
80
LEFT
30
30
30
60
85

The Veteran's puretone threshold averages were 48.75 decibels in the right ear and 51.25 decibels in the left ear. Speech recognition scores per Maryland CNC were 96 percent in the right ear and 98 percent in the left ear. These VA audiometric findings reflect Level I auditory acuity in the right ear and Level I auditory acuity in the left ear. 38 C.F.R. § 4.85, Table VI. These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100. 

In November 2016, the Veteran's representative requested a new examination as the one of record is over two years old and is too old to adequately evaluate the disability. The Board acknowledges this concern but there is no evidence indicating there has been a material change in the severity of his hearing since that last examination or that the current rating may be incorrect. On the contrary, the current rating confirms the earlier rating. See 38 C.F.R. § 3.327 (a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); VAOPGCPREC 11-95 (April 7, 1995). Accordingly, further examination is not warranted.

In deciding this appeal, the Board interpreted the examination report in the most favorable light to the Veteran, consistent with the notion of resolving all reasonable doubt in his favor. 38 C.F.R. §§ 3.102, 4.3. There are no other private and/or VA outpatient records showing audiogram findings that are any more severe than those previously discussed.

The Board additionally has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings"). See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). But the evidence shows the Veteran's bilateral hearing loss disability is appropriately rated as noncompensable for the entire period considered in this appeal - meaning since the year immediately preceding receipt of his claim for a higher rating for this service-connected disability. 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2). In making this determination, the Board has considered all the evidence consistent with the Court's decision in Hart that is within this "temporal focus".

No clinical findings show the Veteran's bilateral hearing loss meets the schedular criteria for a compensable rating during the period considered in this appeal. And as the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b).

The Board acknowledges the Veteran's statements that his hearing impairment has worsened. He is competent to report that he is having greater trouble hearing. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Nevertheless, he is not competent to testify that his hearing has worsened to a level requiring a compensable evaluation under the applicable Diagnostic Code 6100. The Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder. While the Veteran, as a layman, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability - especially since, in this particular instance, the rating for the disability is determined by specific objective measures (namely, the results of an audiogram and Maryland CNC speech discrimination test). Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder in this circumstance. The Board resultantly places significantly more weight on the objective clinical findings reported on examination than the Veteran's subjective statements in support of his claim. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board). Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159 (a)(1) and (2) (2016).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, it appears that his hearing acuity has not worsened since his last exam, the VA rating criteria are definitive and provide for a precise result based on audiometric test results. His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating. The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

Extra-schedular Consideration & TDIU

The Board is only obligated to discuss extraschedular referral for hearing loss when there is evidence in the record which shows that the appellant's hearing loss presents exceptional or unusual circumstances or where the appellant has asserted that a schedular rating is inadequate. See Doucette v. Shulkin, No. 15-2818 (Vet. App. Mar. 6, 2017). In this case, the Veteran's hearing loss manifests in his difficulty in understanding speech in noise and groups, but the Board finds that these reports do not indicate symptoms that are exceptional or unusual for a hearing loss disability.  In fact, the Doucette Court held that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Id. at 8.  The Veteran has also not stated that the schedular ratings were inadequate. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. 

The evidence of record does not suggest, and the Veteran has not alleged, unemployability due to his bilateral hearing loss, standing alone.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board recognizes that the 2014 VA examiner opined that the functional impact on daily life including work was in difficulty in understanding speech in noise and groups, but the Veteran has not specifically alleged his bilateral hearing loss affects his employability. Furthermore, audiometric and speech discrimination testing shows the Veteran's bilateral hearing loss does not warrant a compensable rating, suggesting no occupational impairment.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

The appeal seeking entitlement to a compensable rating for the bilateral hearing loss is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


